Citation Nr: 1141324	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  11-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from An April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  


FINDING OF FACT

Neither the Veteran's service from February 1957 to February 1959, nor his service from November 1961 to August 1962, constitutes active military service during a period of war.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to issue of basic eligibility for nonservice-connected pension, the Veteran's Department of Defense Form 214 does not reflect that he had active service during a period of war, thus precluding nonservice-connected pension as a matter of law.  Thus, although the April 2010 decision letter informed the Veteran of the requirements for establishing entitlement to nonservice-connected pension, including active military service during a period of war, VA's notification and assistance requirements are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 133 (2002) (VCAA not applicable to nonservice-connected pension claim in which the law governing periods of war and not the evidence was dispositive).  See also 38 C.F.R. § 3.159(b) (3) (ii) (holding that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d) (3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).

The Veteran's Department of Defense Form 214 reflects that he served from February 1957 to February 1959 and from November 1961 to August 1962.  The time periods that constitute periods of war are listed in 38 C.F.R. § 3.2.  Korean conflict is defined as the period beginning on June 27, 1950, and ending on January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f); see also 38 U.S.C.A. § 101(29) (A), (B).  The constitutionality of this eligibility requirement has been upheld.  Fisher v. West, 11 Vet. App. 121, 123-124 (1998).

The Veteran's first period of service, from February 1957 to February 1959, falls within the peacetime period between the Korean conflict and the Vietnam era.  38 C.F.R. § 3.2 (e), (f).  Thus, he is not eligible for nonservice-connected pension based on that first period of service.  Further, the Veteran has not contended, and the record does not reflect, that the Veteran was stationed in-country in Vietnam during his second period of service, from November 1961 to August 1962.  Thus, he is not eligible for nonservice-connected pension based on his second period of service.  

The Veteran argued in his February 2011 VA Form 9 that the regulations do not specify that he had to be in Vietnam to receive nonservice-connected pension.  However, the March 2011 Statement of the Case clearly reiterated 38 C.F.R. § 3.2 in noting that the Vietnam Era is defined in two different ways depending on whether a Veteran had in-country service in Vietnam.  38 C.F.R. § 3.2.  To be considered a Vietnam Era veteran for the purposes of having had wartime service, at least some of the service between February 28, 1961, and August 4, 1964, had to have taken place in-country in Vietnam.  Id.  This is not something the Veteran has alleged, or that the record shows.

Given that the evidence reflects that the Veteran did not have active military service during a period of war, he is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


